Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed November 4th, 2021, in which Claims 1, 4, 8, 10, 13, 17, and 19 are amended and Claims 2, 11, and 20 are cancelled.  The amendments have been entered.  Claims 1, 3-10, and 12-19 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8-10, 12, 13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Safe Reinforcement Learning: Learning with Supervision Using a Constraint-Admissible Set” to reference Li et al., (hereinafter, “Li”). 
Regarding claim 1, Li teaches A computer-implemented method for reinforcement learning (Li, pg. 6395 left col. last para., discloses “a novel safe reinforcement learning framework that can guarantee system safety during the training process. ”), comprising: 
reading, by a processor device, an action manifold which is described as a n-polytope, at least one physical action limit, and at least one safety constraint (Li, pg. 6391 section III and equation 4, discloses, “the constraint set Y is polyhedral and contains 0 in its interior, and as such can be represented by a set of linear inequalities, 
    PNG
    media_image1.png
    34
    213
    media_image1.png
    Greyscale
 ." 
	updating, by the processor device, the action manifold based on the at least one physical action limit (Li, pg. 6392 equation 9, teaches 
    PNG
    media_image2.png
    32
    419
    media_image2.png
    Greyscale
.  Each step in the calculation of H and h in the iterative learning of the final action manifold 
    PNG
    media_image3.png
    35
    36
    media_image3.png
    Greyscale
, (as taught on pg. 6392, 2nd column, 2nd paragraph “The set is computed recursively,”) is an updating, of H and h and thus 
    PNG
    media_image3.png
    35
    36
    media_image3.png
    Greyscale
; each updating iteration is based on all constraints up to that time “The computation then continues adding additional entries” where each “entry” of s is a constraint, therefore at least one updating iteration is based on the physical action limit/one of the constraints)
	calculating, by the processor device, a new action manifold based on the at least one safety constraint (pg. 6392, 2nd column, 2nd paragraph; Again, each step is an updating, of H and h and thus 
    PNG
    media_image3.png
    35
    36
    media_image3.png
    Greyscale
 based on all constraints up to that time; therefore at least one updating iteration is based on the at least one safety constraint)
	performing, by the processor device, the reinforcement learning by selecting a constrained action from among a set of constrained actions in the new action manifold (Li, pg. 6392 last para. and Algorithm 1 line 6, discloses that actor network θ is a neural network that 
wherein the constrained action is selected by centering and scaling an action predicted by a neural network in the updated action manifold (Li, as shown above for claim 1 and pg. 6393 para. 1 and Algorithm 1, discloses updating the action manifold by forming a prediction based on desired action a(t) using reinforcement learning. The projection described in pg. 6393 para. 1, “takes an action close to the center of the polyhedral” and in line 10-11 of Algorithm 1 denotes centering and scaling the action) … based on a deformation of the new action manifold relative to the updated action manifold (pg. 6392, 2nd column, 2nd paragraph; Each iteration of the updating, e.g. “The set is computed recursively,” is a deformation relative to the other iterations) and constrained by upper and lower bounds derived from the at least one physical action limit and the at least one safety constraint (pg. 6393, 1st column, last paragraph, Eq.(15-18) provided upper and lower bounds based on/derived from the physical action limits and safety constraints).
The limitations the centering allowing an agent path in the new action manifold to avoid obstacles, the scaling allowing exploration of the new action manifold are expressed as intended results of the positively recited centering and scaling limitations, and thus are given negligible patentable weight (see MPEP 2111.04(I)).  Further, Li states (pg. 6393, 1st column, 1st paragraph) “The projection typically takes an action close to the center of the polyhedral since the actions on the boundary of the polyhedral can take the state to a value close to the constraint boundaries” e.g. the centering allows the controller to avoid obstacles/constraints.  Li further states to “project the RL action                         
                            a
                            (
                            t
                            )
                        
                     to an admissible control                         
                            u
                            (
                            t
                            )
                        
                    ” e.g. exploring the new action manifold/set of admissible actions defined by 
    PNG
    media_image3.png
    35
    36
    media_image3.png
    Greyscale
.
 claim 3, Li teaches The computer-implemented method of claim 1, further comprising 
defining a manifold shape for the action manifold by an initial surface that complies with the at least one physical action limit (Li, pg. 6391 section III and equation 4, discloses,                                                                where Y is the action manifold. The initial surface is the equation 4 that complies with constraints, as shown above for claim 1, including physical action limit).
	Regarding claim 4, Li teaches The computer-implemented method of claim 1, further comprising:
	calculating a constrained surface that complies with the at least one safety constraint; and calculating the deformation from the initial surface to the constrained surface, wherein the constrained action is determined based on the deformation (Li, pg. 6392 right col. para. 2, discloses that each iteration is a deformation where adding more constraints to the surface is taking place. As shown above, the initial surface is equation 4 and  
    PNG
    media_image3.png
    35
    36
    media_image3.png
    Greyscale
 is the updated surface defined by linear equality H as shown in equation 9. The constrain admissible safe set is computed recursively starting with 
    PNG
    media_image4.png
    28
    51
    media_image4.png
    Greyscale
, which has same constraints S as initial surface in equation 4. At each iteration, we add 1 more constraint onto the surface. Each time a new constraint is added to the surface is a deformation defined by H.
Regarding claim 6, Li teaches The computer-implemented method of claim 4, wherein the constrained action is determined relative to a center of the constrained surface (Li, pg. 6391 section III and equation 4 right col. para. 2, discloses the constraint set Y is polyhedral and contains/is determined relative to  0 (a center of the constrained surface) in its interior).
 claim 8, Li teaches The computer-implemented method of claim 4, wherein another area is calculated based on minimizing a deformation area encompassed by the deformation (Li, pg. 6392 right col. para. 2, discloses repeatedly  adding additional entries to updated surface H on every iteration until, "the additional of any constraints will become redundant". The deformation is performed until the deformation is not changing at all (minimized the deformation area) or change is the area is zero). 
	Regarding claim 9, Li teaches The computer-implemented method of claim 1, wherein the constrained surface is a domain such that for all points in the domain, a line segment from the center of the domain to any of the points is within the domain (Li teaches a polyhedral which is a convex. The claim is just a definition of convexity. Linear constraints like the one shown in Li pg. 6392 equation 9 define a convex region and the claim recites a property of a set of linear constraints).
	Claims 10, 12, 13, 15, 17, and 18 recite a computer program product … comprising a non-transitory computer readable medium having program instructions executable by a computer to perform precisely the methods of Claims 1, 3, 4, 6, 8, and 9.  As Li performs their method on a computer (pg. 6394 left col. second to last para. discloses that the “DDPG implementation is based on an open-source package DDPG” from GitHub), in which storage and instructions are inherent, Claims 10, 12, 13, 15, 17, and 18 are rejected for reasons set forth in the rejections of Claims 1, 3, 4, 6, 8, and 9, respectively.  Similarly, Claim 19 recites a computer processing system comprising a memory and a processor device to perform the method of Claim 1, and is also thus rejected for reasons set forth in the rejection of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 are rejected under35 U.S.C. 103 as being unpatentable over Li, further in view of “Planning Smooth and Obstacle-Avoiding B-Spline Paths for Autonomous Mining Vehicles” to reference Berglund et al., (hereinafter, “Berglund”).
Regarding claim 5, Li teaches The computer-implemented method of claim 4. Li fails to explicitly teach parameterizing the deformation using a B-spline. However, Berglund teaches parameterizing the deformation using a B-spline (Berglund pg. 168 right col. para. 2 discloses that the constraints, which parameterize the deformation, are based on B-spline). 
Regarding claim 14, Li teaches The computer program product of claim 13. Li fails to explicitly teach parameterizing the deformation using a B-spline. However, Berglund teaches parameterizing the deformation using a B-spline (Berglund pg. 168 right col. para. 2 discloses that the constraints, which parameterize the deformation, are based on B-spline). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Li with the teachings of Berglund to use B-splines to form constraints. Both Berglund and Li are in the same field of endeavor of automated vehicle traversal. One would be motivated to combine Li with Berglund because B-splines curves yield paths that are faster to drive and suitable for high speed traversal (Berglund pg. 171 right col. para. 1).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li, further in view of “Projection onto a plane” to reference Marie.
Regarding claim 7, Li teaches The computer-implemented method of claim 4, wherein the constrained action is determined by multiplying a raw predicted action by the deformation to obtain a product (Li, as shown above for claim 2, pg. 6393 para. 1, and Algorithm 1, teaches projection that is a multiplication dot product that determines the constraints). Li fails to explicitly teach how to do the projection and adding the product to a center of the constrained surface. However, Marie discloses adding the product to a center of the constrained surface (Marie, in the answer section, discloses replacing 
    PNG
    media_image5.png
    29
    131
    media_image5.png
    Greyscale
 which is centering where one point will be added at the end, it is 
    PNG
    media_image6.png
    30
    30
    media_image6.png
    Greyscale
 will simply be the point (0,0). The multiplication is the dot product. Marie teaches how to do the projection by multiplying, adding, and centering).
Regarding claim 16, Li teaches The computer program product of claim 13, wherein the constrained action is determined by multiplying a raw predicted action by the deformation to obtain a product (Li, as shown above for claim 2, pg. 6393 para. 1, and adding the product to a center of the constrained surface. However, Marie discloses adding the product to a center of the constrained surface (Marie, in the answer section, discloses replacing 
    PNG
    media_image5.png
    29
    131
    media_image5.png
    Greyscale
 which is centering where one point will be added at the end, it is 
    PNG
    media_image6.png
    30
    30
    media_image6.png
    Greyscale
 will simply be the point (0,0). The multiplication is the dot product. Marie teaches how to do the projection by multiplying, adding, and centering).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the Li with the teachings of Marie to perform a projection by multiplying, adding, and centering. One would be motivated to combine Li with Marie in case the plane surface does not pass through the origin (Marie answer section).
Response to Arguments
Applicant’s arguments filed November 4th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments with regards to the 35 U.S.C. 112(b) rejections of the previous office action have been fully considered, and due to claim amendments, are persuasive.  The rejections have been withdrawn.
Applicant’s arguments with regards to the prior art rejections of the previous office action have been fully considered, but are not persuasive.
Applicant first argues that “the scaling concept to allow exploration of the action manifold is not mentioned nor contemplated by Li.  Simply using a projection with mentioning scaling the projection to allow exploration of the action manifold does not rise to the explicit limitations recited in claim 1.”  The examiner respectfully disagrees.  First, any projection is itself a scaling (see the Marie reference), so “scaling the projection” is not an action required by the claim language – the projection is a scaling of the action.  Further, as explained in the rejection “to allow exploration” is an intended result of a process step positively recited, and thereby is given negligible weight (see MPEP 2111.04(I)).  Finally, Li indeed states (pg. 6393, 1st column, 1st paragraph) that the intent of the projection is to place the action within the admissible set of actions, i.e. exploring the action manifold.
Applicant next argues that “there is only a single action manifold in Li.”  The examiner disagrees, in that each iterative refinement of H and h in the computation of the final action manifold 
    PNG
    media_image2.png
    32
    419
    media_image2.png
    Greyscale
 defines a new, recursively computed, action manifold.  See Li, pg. 6392, 2nd column, 2nd paragraph.  
Applicant’s arguments regarding the other independent and dependent claims rely upon the allowability of Claim 1, and are thus unpersuasive.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122